DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figs. 7a and 7b, the lead line of the reference character 48 does not point to the proximal end of the second pawl.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0005], “United State Patent No. 263,641”, should be amended to, --…2,636,411--.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 46-48, 50, 52-57 and 59-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashby (5,501,124).

    PNG
    media_image1.png
    383
    339
    media_image1.png
    Greyscale
Ashby discloses all of the limitations of claims 46, 56 and the associated method claim 64, i.e., a wrench 500, 504 with a ratchet assembly comprising a handle portion 502; and an opposed fitting engaging region Fig. 29 defining a wrench body 500, the wrench body including a first pawl 554, a second pawl 556, a pawl disengager 574 and a body arcuate mating feature e.g., shoulders 112, 113 (Figs. 1-3) defined by apertures 506, 538, Fig. 29 for receiving in operable rotatable communication a head arcuate mating feature rim defined by jaw 546 of a fitting engageable wrench head 546, the wrench body and the wrench head being rotatable relative to one another about an axis of rotation with the head arcuate mating feature and the body arcuate mating feature in communication Fig. 30; the wrench head having a plurality of teeth 552 located about the periphery thereof for engaging with a distal end region 562 of at least one of the first pawl 554 having a tooth engaging hooking distal end region Fig. 30 and a proximal end lower end defining a first axis defined by e.g., 614, and the second pawl 556 having a tooth engaging abutting distal end region 570 and a proximal end lower end, Fig. 30 defining a second axis defined by e.g., 612, the pawl disengager 574 cooperating with the first and second pawls Fig. 30 and movable  Fig. 30 in which at least one of the distal end regions of the first and second pawls engages with the teeth 562 engaged with 552, Fig. 30 to allow rotation of the wrench head in only one direction CCW ratcheting direction relative to the wrench body Fig. 30 and where the rotation causes the teeth to move the first pawl linearly along the first axis i.e., downward ratcheting action against the bias of spring along the axis defined by 614 and second pawl linearly along the second axis when second pawl is engaged,3Applicant: Jeffrey Dean MacDonaldSerial No. 16/091,983DN: JDM-003.US.01Filing Date: 2018-10-06Response Date: 2019-02-04 a tooth-disengaged position when the switch is in neutral/free rotating position, flat 581 engaged in which both distal end regions of the first and second pawls disengage with the teeth not shown 14:8-11, and where movement of the pawl disengager between the tooth-engaged and tooth-disengaged position moves the first pawl linearly along the first axis and second pawl linearly along the second axis Fig. 30.
Regarding claims 47 and 57, Ashby meets the limitations, i.e., rotatable control or pawl disengager 574, Fig. 31.
Regarding claim 48, Ashby meets the limitations, i.e., non-circular portion 578.
Regarding claims 50 and 59, Ashby meets the limitations, i.e., first and second springs 630, 634, Fig. 30.
Regarding claim 52, Ashby meets the limitations, i.e., lever defined by either the shaft 575 or rod 622, Fig. 31.
Regarding claims 53, 63 and 65, Ashby meets the limitations, i.e., cover 534.
Regarding claims 54 and 60, Ashby meets the limitations, i.e., removable capable of being interchanged wrench head Figs. 2 and 29.
 where the pawl disengager threaded portion 606 communicates with the first pawl between into the space separating the first pawl distal end region and a first pawl proximal end Fig. 30 and communicates with second pawl near adjacent via 608 the second pawl proximal end. Note that limitations from specification are not read into the claim.
Regarding claims 61 and 62, Ashby meets the limitations, i.e., pawls engaged rotation of body and head for transfer of torque and pawls disengaged free rotation.

	
Allowable Subject Matter
Claims 49, 51 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Donavan asymmetrical arrangement of pawls, McDonald similar wrench and Rhinevault axially movable pawls are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 10, 2021						Primary Examiner, Art Unit 3723,